Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0143852 A1 to Meyers in view of “Final Fantasy XIV A Realm Reborn,” (hereinafter ‘FFXIV ARR’) as evidenced by the YOUTUBE demonstration of this game published on April 8, 2014 and specifically highlighting the ‘Retainer Ventures’ feature.
Re claim 1, Meyers teaches an information processing system, comprising a processor; and a memory configured to store computer readable instructions that, when executed, cause the information processing system (the Abstract and [0012] outline the invention of Meyers as an MMORPG that comprises player-controlled or programmed non-player characters (NPC’s) and programmed “botting” of player characters, among other features. [0018] describes that the invention of Meyers is a large server-based game similar to Dark Age of Camelot  or Everquest. [0003] also indicates that the game of the disclosure is generated by running server MMOG software, which receives user commands over the Internet and effects a game world responsive in part to these commands. See additionally [0028], [0039], [0041]-[0043], [0049], [0066], [0076] and [0140] regarding executing software from memory to produce various features of the invention of Meyers. ) to:
control, based on an operation by a user, an action of a user object in one space among two or more virtual spaces or one area among two or more areas within a virtual space, wherein the user object is associated with a player character ([0087] describes a player researching spells at a magical library and the research leading the player to perform quest-like gathering of ingredients or knowledge in the game world. And regarding the existence of ‘a user object’ and ‘two or more virtual spaces’ or ‘two or more areas within a virtual space’, [0003] defines that ‘the player character is represented by an animated figure that  moves on a map that represents the game world, generally a simulation of a three dimensional outdoor world with occasional indoor areas’ and [0004] describes that the world is also divided into zones. [0026] describes making zones accessible only to characters on a related quest. [0028] describes 3D-rendering terrain features from a viewpoint that the character observes while traversing through the game world. This terrain may include features that are only visible at close range – ‘the character must be a certain distance or less away before the hidden feature is rendered on the player’s screen’.)
execute, in a first scene where an event object and the user object are arranged in a predetermined positional relationship, an event related to the virtual object, wherein the first scene corresponds to a location where the event object is located in the virtual space 
[0028] describes terrain features or objects that must be in a predetermined positional relationship with the user’s character to be visible and/or accessible – “a hidden terrain feature is provided which is only visible at close range (the character must be a certain distance or less away before the hidden feature is rendered on the player's screen.) In a more elaborate version of this feature, the player upon passing within the minimum distance makes a check against a character attribute and only sees the hidden feature if the attribute (e.g., perception) check is made successfully. For example, upon nearing the side of a hill, there is a hidden cave entrance which dwarf Borlin may see. He has a 25% perception attribute that gives him a 25% chance of seeing the hidden object. The game software makes the check and if successful, renders the hidden feature on the player controlling Borlin's screen.” And as described in [0026], another condition, besides proximity, that dictates whether a player is allowed to access a vault or area can be that the player is on a related quest.
[0029] describes that inside an innermost chamber can be “special treasure.” The receiving of a special treasure meets the limitation of executing an event related to the virtual object.  
[0044] describes an additional execution of an event related to a virtual object when the user’s character is in a predetermined positional relationship in a virtual space or area – the selection of a merchant who is ‘standing’ in a particular location in the game and selecting to purchase an item from a list of available items, in this case a decorated wagon. 
[0045] further describes special effect sites wherein a player can receive special virtual objects when the player visits that location “A player may make an offering at the Temple of Fire and receive a flaming weapon enchantment”. 
[0076] defines how quests operate in the game mechanic – ‘Scavenger hunt quests are also amenable to random generation, as where the player is sent to gather items on a list that are found in certain places or dropped by specific creatures’ (emphasis added)
[0087] describes a player traversing the game world in a quest-like fashion to attempt to gather specific ingredients or knowledge dictated by a magical library. Here, ‘Spell research may be conducted by players at a special location, such as at a magical library. […] The research may require quest-like gathering of ingredients or knowledge (lost runes of power or such.)’ (emphasis added)
In summary, the instant-claimed ”first scene” language is taught by the 3D virtual world view experienced by the player character as he traverses the world under command of the player operating an input device in search of objects – for example, the “hidden cave entrance which dwarf Borlin may see” and subsequently, as Borlin enters the cave and proceeds to its ‘innermost chamber,’ [0029], and also the quests wherein ‘the player is sent to gather items on a list which are found in certain places’ described in [0076], [0087]. During these first scenes, an event object (a ‘special treasure,’ ‘flaming weapon enchantment,’) are arranged in a predetermined positional relationship (the player character must reach the innermost chamber of a cave, or reach the Temple of Fire to receive the corresponding event objects). See also [0028] which describes the operation of the MMORPG’s 3D software engine, wherein ‘These engines render terrain features as the character moves to simulate what a human observer would see walking along in the game world. As such the terrain features change as the character moves’ – In other words, this rendered terrain simulating what a human observer would see as he/she moves in the game world resulting in obtaining quest-related items proximate predefined locations as discussed above, meets the claimed ‘first scene’.)
present to the user, in a second scene different from the first scene, event object information related to a plurality of event objects respectively arranged in the two or more virtual spaces or in the two or more areas, wherein the event object is associated with at least one non-player character from a plurality of non-player characters (As opposed to a first scene discussed above, wherein a player operates his own player character on a quest to traverse an MMOG game world in search of objects, ingredients or knowledge that may be accessed based at least in part on the proximity of the player character to certain in-game features such as terrain or other characters, a second scenario may exist wherein a player hires or delegates tasks to a non-player character (NPC) such that the NPC then goes out in the game world in search of specific items requested by the player character, so that the player character himself does not have to expend the time and effort to do so. For example, [0049] describes that, “The NPC software operates the NPC robotically, but a player is permitted to put a question to the NPC requiring human player intervention and then return to find the answer. For example, the NPC is a sage in a library. Player characters may come and, for a fee, ask the sage to research a game topic using a game command naming the topic, or may ask a specific question. The NPC takes up research questions in order of arrival (or in order of the amount of gold or other game money paid) and an answer is prepared offline by the one controlling the NPC. When the character returns and talks to the NPC again in the game, if the research is not yet done, the NPC says so. If it is done, the player gets a text message (or graphic or both) describing the outcome of the research. This is but one example. Robotic NPC's can be programmed with a similar response pattern. For example, ‘a fisherman may take "orders" for exotic fish needed as components for spells or magical research. The player states what he or she is looking for and the NPC goes to see for a while, perhaps returning with the desired item or not, which he then gives the player later in return for a payment.’ This second scenario, wherein a robot NPC fisherman takes orders for components needed by the player to complete his magical quest, and then the NPC gives the requested components to the player in return for payment describes a second scene different from the player going out in the game world to retrieve these components himself.)
execute the event related to the event object information in the second scene in response to an operation by the user to the event object information, wherein execution of the event in the second scene occurs without requiring the user object to move to the location where the event object is located in the virtual space, and provide a reward to the user if the event is executed in the first scene or if the event is executed in the second scene (refer again to the two scenarios discussed above in [0049] and [0087] – in both scenarios the user can receive a reward of special items/ objects/ treasure/ ingredients/ knowledge, wherein in a first scene, the player character retrieves the items /objects/ treasure /ingredients/ knowledge by going out in the game world himself under control of the player, and in a second scene, the player character commissions an NPC to retrieve them for him, in which case the player character (user object) is not required to move through the game world to obtain the items. In both cases, the player character can receive the items/ objects/ treasure/ ingredients/ knowledge.)
Although Meyers teaches the same inventive concept substantially as claimed, including a second scene wherein a non-player character (NPC) such as a sage can ‘take “orders”’ for event objects and go in search of them so that the player character himself does not have to traverse the 3D virtual world map in search of these event objects ([0049]) and although Meyers further teaches that his game UI can present items made available to the player character by NPC’s in the form of lists ([0044], ‘a merchant is selected that sells magic weapons of various types. From a list of doodads, a decorated wagon is selected’) and furthermore that items (event objects) that a player is tasked with gathering are provided on a list ([0076], ‘the player is sent to gather items on a list which are found in certain places’), Meyers does not specifically state whether the ‘orders’ submitted to the NPC sage comprising a plurality of components requested comprise a user interface displayed over a scene of the virtual space and the user interface includes a list associated with the event object information related to the plurality of event objects such that the player can perform selection of an item corresponding to the event object information, 
FFXIV ARR teaches an analogous MMOG game with a 3D game engine that, like Meyers, also includes a feature of enabling a player operating a player character to hire an NPC to search for and acquire items in the game world on the player character’s behalf so that the player character does not have to traverse the map himself to acquire them. FFXIV ARR shows that it was known in such a game mechanic to present a 2D interface in pop-up windows over the existing 3D rendered game world wherein the player character places an ‘order’ with the NPC by selecting from options on a list to specify what to commission the NPC to obtain. 
The attached 17-page NPL reference contains screen captions of the YOUTUBE demonstration of Final Fantasy XIV A Realm Reborn, specifically highlighting the ‘Ventures’ feature for ‘Retainer’ game characters. ‘Ventures’ are missions that ‘retainers’ (NPC’s) can be sent out on to ‘level up and obtain crafting materials’ on behalf of the player. As shown in P. 2/17, a popup 2D window appears (teaching the instant-claimed “second scene includes a user interface displayed over a scene of the virtual space…”) enabling the player to ‘Assign Venture’ to the nearby NPC ‘Mrshappy’. Pp. 6-8/17 explain that after initiating the Ventures UI, the player can choose how to equip the NPC being sent out on the venture to ensure their probability of success. Pp. 10-15 illustrate additional embodiments of the ‘Ventures’ UI which includes enabling the player to select ventures from a list of a plurality of possible ventures, wherein some of the ventures may be hunting and exploration ventures wherein the NPC is sent out in search of objects. PP. 16-17/17 describe being able to recall the Ventures UI once the NPC character has been dispatched on a venture so that the player can monitor the progress thereof.
It would have been obvious to one having ordinary skill in the art at the time of the invention that the NPC-hiring game mechanic of Meyers could have been implemented using a 2D pop-up user interface over the 3D game world enabling a user selection of a plurality of options as taught by FFXIV ARR, which is used for the same purpose in the same genre of game, without causing any unexpected results, as it is well-known in 3D action and adventure-type games to have 2D menus pop-up and only partially obscuring the 3D game world so that information can be conveyed to the player without causing the player to dissociate from the current gameplay. 
Re claims 2-4, [0049] describes the process of a player hiring a robotic NPC to retrieve items for him in the game world – “a fisherman may take "orders" for exotic fish needed as
 components for spells or magical research. The player states what he or she is looking for and the NPC goes to see for a while, perhaps returning with the desired item or not, which he then gives the player later in return for a payment.” And as discussed in the rejection of claim 1 above, the first and second scenes can be interpreted as depicted actions undertaken by a player character himself/herself, and depicted actions undertaken by the NPC.
Re claims 5-6, [0057] describes that an NPC can be programmed to remain around a specific user-selected virtual space, such as a guild hall, where the NPC will be enabled to take player-specified actions selected from a list in the player’s absence. 
Re claim 9, [0049] discusses that the player character may have to wait for the NPC to complete his request – if the player character comes back to the NPC too soon, the NPC may not be done completing the requested task yet. 
Re claims 10-12, as discussed in the rejection of claim 1 above with regard to [0049] and [0087], in one scene an NPC fisherman can retrieve and supply components necessary for completing a magical research quest on behalf of the player character and in another scene the player character can go search for the components himself. In either case, the components necessary for completing the magical research quest can be received by the player character.
Re claims 13, 14 and 15, refer to the rejection of claim 1.
Re claims 16-19, refer to [0049]-[0051], which discusses, for example, whether a player has hired and paid an NPC to perform gathering tasks for a quest, which can be interpreted as an intimacy degree. [0104] also discusses adaptive behavior attributes of computer controlled NPC’s including that initially evil characters can become neutral or friendly towards a player over time, which also teaches a changed intimacy degree.
Re claim 20, [0049] of Meyers discloses that the items ordered by the player character from the NPC can be “exotic fish needed as components for spells or magical research” and FFXIV ARR similarly teaches that the player character can send NPC’s on ventures to acquire various objects that can be used both to level-up the main player character as well as increase inventory of certain items. 
Re claims 8 and 21, the UI taught by FFXIV ARR for initiating ventures is shown as being a series of 2D menus popped-up over the 3D game space, see for example P. 15/17 in which the player character is contemplating which of several possible field explorations to send an NPC on.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715